12/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0497



                                         DA 22-0497
                                                                                 h
STATE OF MONTANA.                                                              DEC 21 2122
                                                                             P ew •n     •• d
                                                                        C.                   urt
             Plaintiff and Appellee,

      v.                                                             ORDER

THOMAS RONALD KNUDSON,

             Defendant and Appellant.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.
       M. R. App. P. 11(6)(a) requires that the cover of the opening brief of the Appellant
shall be blue. For recycling purposes, pastel colors shall be used for brief covers. The cover
of the appendix, if separately printed, shall be white.
       M. R. App. P. 11(6)(b) sets forth the information that must be presented on the cover
of each brief, which includes cause number, title of the case, tribunal from which the appeal
is taken, party names and contact information for counsel for each party, if any, and the title
of the document.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the document's
line spacing and (1) that the document is proportionally spaced, together with the typeface,
point size, and word count; or (2) that the document uses a monospaced typeface, together
with the number of characters per inch and word count, or the number of counted pages,
purstpant to M. R. At;p!P. 11(4)(b) or (c).
       M. R. App. 11(7) requires that the first page of a brief shall contain the same
information set forth in M. R. App. 11(6)(b).
       M. R. App. P. 12(1)(a) requires a table of contents, with page references, and a table
of cases, statutes and other authorities cited, with referenced to the pages of the brief where
they are cited.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each issue
presented, together with a citation of authority.
       M. R. App. P. 12(1)(f) requires a summary of the argument containing a succinct,
clear, and accurate statement of the arguments made in the body of the brief.
       After reviewing the Appellant's opening brief filed on December 20, 2022, this Court
has determined that the brief does not comply with any of the above-referenced rules and
must be resubmitted. Further, although we liberally construe pro se pleadings and hold them
to a less stringent standard than formal pleadings drafted by lawyers, Appellant's brief does
not contain contents even minimally sufficient for filing. Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within thirty (30) days of the date of this Order the
Appellant shall file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rules and that the Appellant shall serve copies of the
revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than those
specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained in
M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to all
parties of record.
       DATED this 21st day of December, 2022.
                                                         For the Court,




                                                                        Justice